         Case 1:19-cv-10365-MKV Document 25 Filed 05/18/20 Page 1 of 2

                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #:
                                                                                 DATE FILED: 5/18/2020
 LANCE MILES FUNDERBURK,

                         Plaintiff,
                                                                1:19-cv-10365 (MKV)
                     -against-
                                                                        ORDER
 C.O. “JOHN” BARIONNETTE (#7739) et al.,

                        Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In a letter dated February 27, 2020, counsel for Interested Party the City of New York

requested a stay of this action pending the results of an internal investigation by the Department

of Corrections into the events alleged in Plaintiff’s complaint [ECF #21]. In an Order dated

February 28, 2020, the Court granted a stay of 60 days and directed counsel for the City to

inform the Court of the status of the Department of Corrections investigation before the

expiration of the stay [ECF #22]. In a letter dated April 17, 2020, counsel for the City informed

the Court that the investigation is ongoing and again requested a stay of this action pending the

results of the investigation [ECF #24]. Weighing the seriousness of the allegations in Plaintiff’s

pleading [ECF #23] and the prejudice to him from further delay against all of the reasons the

City cites for continuing the stay, including difficulties created by the spread of COVID-19, the

Court finds good cause to continue the stay of this action until July 7, 2020.

       Accordingly, IT IS HEREBY ORDERED that counsel for the City shall inform the Court

of the status of the Department of Corrections investigation by July 1, 2020. IT IS FURTHER

ORDERED that counsel for the City shall inform the Court within five days of the completion of

the investigation. In that letter, counsel shall explain the conclusions of the investigation and




                                                  1
         Case 1:19-cv-10365-MKV Document 25 Filed 05/18/20 Page 2 of 2



inform the Court whether the Individual Defendants are represented by the New York City Law

Department.

SO ORDERED.
                                                  _________________________________
Date: May 18, 2020                                MARY KAY VYSKOCIL
      New York, NY                                United States District Judge




                                             2
